         Case 1:21-mj-00012-GMH Document 1-1 Filed 01/07/21 Page 1 of 2




                                       STATEMENT OF FACTS

        On January 6, 2021, I was on duty and performing my official duties as an Officer in the
United States Capitol Police. Specifically, I was detailed and deployed in uniform at the United
States Capitol building to provide protective functions for members of Congress and their staff.
As an Officer in the United States Capitol Police, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

        In this context, at or about 3:00 p.m., I responded along with other members of the Capitol
Police to a disturbance involving several dozen people who were inside the United States Capitol
without lawful authority, under the circumstances described above. I observed the crowd moving
together in a disorderly fashion, and I observed members of the crowd engage in conduct such as
making loud noises, and kicking chairs, throwing an unknown liquid substance at officers, and
spraying an unknown substance at officers.

       In a loud and clear voice, Capitol Police Officers ordered the crowd to leave the building.
The crowd did not comply, and instead responded by shouting and cursing at the Capitol Police
Officers. I observed that the crowd, which at the time was located on the Upper Level of the
United States Capitol Visitors Center near the door to the House Atrium, included the six
individuals who were later identified to be Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
         Case 1:21-mj-00012-GMH Document 1-1 Filed 01/07/21 Page 2 of 2




Brown, Bradley Rukstales, and Thomas Gallgher. These six individuals were positioned towards
the front of the crowd, close to the Capitol Police Officers who were responding, and to the officer
who issued the order to leave. The six individuals, like others in the larger crowd, willfully refused
the order to leave. The six individuals, Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
Brown, Bradley Rukstales, and Thomas Gallgher, were removed from the crowd, placed in
handcuffs, and arrested. Subsequently, Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
Brown, Bradley Rukstales, and Thomas Gallgher were all issued Citations to Appear in the District
of Columbia Superior Court on a later date.

        Based on the foregoing, your affiant submits that there is probable cause to believe that the
Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry Brown, Bradley Rukstales, and Thomas
Gallgher violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; or (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions. For purposes of Section 1752 of Title 18, a restricted
building includes a posted, cordoned off, or otherwise restricted area of a building or grounds
where the President or other person protected by the Secret Service is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

Your affiant submits there is also probable cause to believe that Cindy Fitchett, Michael Curzio,
Douglas Sweet, Terry Brown, Bradley Rukstales, and Thomas Gallgher violated 40 U.S.C.
§ 5104(e)(2), which makes it a crime for an individual or group of individuals to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; or (G) parade, demonstrate, or picket in any of the Capitol
Buildings.


                                                      _________________________________
                                                      OFFICER JOSEPH BRUNO
                                                      UNITED STATES CAPITOL POLICE

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 7th day of January 2021.
                                                                            G. Michael Harvey
                                                                            2021.01.07 20:06:33
                                                                            -05'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
